Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caitlyn Silverblatt on 06/08/2021.

The application has been amended as follows: 
Claims 8-20 are cancelled without prejudice.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the newly claimed constructional features along with all of the combined features of claim 1.
Kim, Goushaw, Loewenthal, and Leal teach general constructional features of the claimed invention, but claim 1 now requires that the controller controls the solenoids such that water flows through the first fill tube and then the end of the fill tube during fill, and then through the end of the fill tube and the second solenoid valve during a drain sequence, where the second solenoid valve is between the end of the fill tube and a drain tube. While having a drain valve is known, which is actuated to remove water from a water line to prevent freezing, the particular construction of claim 1 is not found within the prior art. In Kim, the second solenoid valve is not placed as claimed and the prior art does not provide any reasonable or sufficient reason to modify Kim such that the second solenoid valve is correctly placed along with the modification of draining through the second solenoid valve. Therefore, impermissible hindsight would be required to arrive at the claimed invention.
Accordingly, Claim 1 and its dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/SCHYLER S SANKS/Examiner, Art Unit 3763                                                                                                                                                                                                        





/MARC E NORMAN/Primary Examiner, Art Unit 3763